DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sheath and the elevator must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites the limitation "the second portion" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites the limitation "the first portion" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morimoto (US 2016/0089004).
Regarding claim 1, Morimoto discloses a medical device comprising: a sheath (10; Fig. 1) configured to be inserted into a body lumen of a patient, wherein a distal end of the sheath (10) includes an elevator (60; Fig. 5) for changing an orientation of a medical device; and a handle (12; Fig. 1) having a handle body (13; Figs. 3 and 4), wherein the handle (12) includes: an actuator (74/154/214; Fig. 15), wherein the actuator is operably connected to the elevator (Fig. 5), wherein activation of the actuator causes movement of the elevator (Figs. 5 and 6), and wherein the actuator is configured to be contacted by a user; and an engaging portion (212/152a; Fig. 15) which, in at least one configuration of the handle, protrudes from a surface of the handle body (13b; Fig. 15) toward the actuator; wherein a force exerted by the user on at least one of the actuator (74/154/214; Fig. 15) or the engaging portion causes the handle to transition between (a) a first configuration in which the engaging portion interacts with the actuator to inhibit movement of the actuator relative to the engaging portion and (b) a second configuration in which the actuator is movable relative to the engaging portion (Figs. 16, 22-23 and 30-31; par. [0160]).
Regarding claim 2, Morimoto discloses the medical device of claim 1, wherein the actuator (74/154/214; Fig. 15) includes a lever (74).
Regarding claim 3, Morimoto discloses the medical device of claim 1, wherein the actuator (74/154/214; Fig. 15) includes a protrusion (214) extending radially inward toward a surface of the handle body (13b; Figs. 15-16).
Regarding claim 4, Morimoto discloses the medical device of claim 3, wherein the protrusion (214) has a wedge shape (Fig. 16).
Regarding claim 5, Morimoto discloses the medical device of claim 3, wherein the engaging portion (212) includes a hook (30; Figs. 30-31), wherein, in the first configuration, the protrusion engages with the hook, and wherein the hook is movable to cause the handle to transition from the first configuration to the second transition (Figs. 30-31).
Regarding claim 9, Morimoto discloses the medical device of claim 5, wherein the handle is configured to be transitioned from the second configuration to the first configuration by moving the protrusion from a first side of the first portion to a second side of the first portion, wherein the second side is opposite the first side (Figs. 30 and 31; par. [0233]).
Regarding claim 10, Morimoto discloses the medical device of claim 3, wherein the engaging portion includes a plurality of teeth (220e; Fig. 23).
Regarding claim 11, Morimoto discloses the medical device of claim 10, wherein the handle is transitioned from the first configuration to the second configuration by moving a first portion of the actuator (74/154; Fig. 15) relative to a second portion of the actuator (214; Fig. 15).
Regarding claim 13, Morimoto discloses the medical device of claim 1, wherein the engaging portion (Fig. 30) includes a body (310) and a spring (316) disposed in a cavity of the handle body (Fig. 30).

Claim(s) 1-2, 12 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otawara et al. (US 2007/0232857).
Regarding claim 1, Otawara discloses a medical device comprising: a sheath (12; Fig. 1) configured to be inserted into a body lumen of a patient, wherein a distal end of the sheath (12) includes an elevator (27; Fig. 3) for changing an orientation of a medical device; and a handle (13; Fig. 1) having a handle body (13g/13s; Figs. 6 and 8), wherein the handle (13) includes: an actuator (48; Figs. 1 and 6), wherein the actuator is operably connected to the elevator (27), wherein activation of the actuator causes movement of the elevator (Fig. 3), and wherein the actuator is configured to be contacted by a user; and an engaging portion (200/13m; Figs. 8 and 11) which, in at least one configuration of the handle, protrudes from a surface of the handle body (13s; Fig. 8) toward the actuator (48; Fig. 8); wherein a force exerted by the user on at least one of the actuator (48; Fig. 8) or the engaging portion (200/13m; Figs. 8 and 11) causes the handle to transition between (a) a first configuration in which the engaging portion interacts with the actuator to inhibit movement of the actuator relative to the engaging portion (Fig. 9; par. [0095]) and (b) a second configuration in which the actuator is movable relative to the engaging portion (Fig. 8; par. [0096]-[0097]).
Regarding claim 2, Otawara discloses the medical device of claim 1, wherein the actuator (48; Fig. 6) includes a lever (48).
Regarding claim 12, Otawara discloses the medical device of claim 1, wherein the engaging portion (13m; Fig. 11; par. [0109]-[0112]) exerts a frictional force on the actuator to inhibit movement of the actuator in the first configuration.
Regarding claim 20, Otawara discloses a method comprising: contacting an actuator (48) and exerting a force on the actuator in order to move the actuator from a first position to a second position (par. [0095]), thereby (a) raising an elevator (27) of a distal tip of a duodenoscope (par. [0008]) from a lowered configuration to a raised configuration (par. [0095]) and (b) causing the actuator to encounter an engaging portion (200/13m; Figs. 8 and 11) on a surface of a handle body of the duodenoscope; ceasing contact with the actuator, wherein, after contact with the actuator is ceased, the elevator is retained in the raised configuration (par. [0095]-[0096]); exerting a force on the actuator or the engaging portion (par. 0096]); and moving the elevator from the second position to the first position, thereby lowering the elevator from the raised configuration to the lowered configuration (par. [0095]-[0096]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto, as applied to claim 1 above, in view of Tower et al. (US 2021/0236204).
Regarding claim 8, Morimoto discloses the medical device of claim 5, wherein the handle further includes a lever (302; Fig. 27) configured to exert a force on the second portion (of the actuator; 214; Figs. 27-31; par. [0216]). Although Morimoto discloses a lever exerting the force, it does not specifically disclose a button exerting the force. Tower is cited as one of several references that teach locking mechanisms that can be deployed via a button or a lever (par. [0031]). It would have been obvious to one having ordinary skill in the art to substitute the button taught by Tower for the lever of Morimoto, being a simple substitution of one known deployment mechanism for a locking mechanism for another having the predictable result of locking the actuator. 
Regarding claim 16, Morimoto discloses a medical device comprising: a sheath (10; Fig. 1) configured to be inserted into a body lumen of a patient, wherein a distal end of the sheath (10) includes an elevator (60; Fig. 5) for changing an orientation of a medical device; and a handle (12; Fig. 1) having a handle body (13; Figs. 3 and 4), wherein the handle (12) includes: an actuator (74/154/214; Fig. 15), wherein the actuator is operably connected to the elevator (Fig. 5), wherein activation of the actuator causes movement of the elevator (Figs. 5 and 6), and wherein the actuator is configured to be contacted by a user; and an engaging portion (212/152a; Fig. 15) which, in at least one configuration of the handle, protrudes from a surface of the handle body (13b; Fig. 15) toward the actuator; wherein an interaction between the engaging portion (212/152a; Fig. 15) and the actuator (74/154/214; Fig. 15) is configured to lock the actuator, thereby inhibiting movement of the elevator  (Figs. 16, 22-23 and 30-31; par. [0160]), and wherein moving a lever (302; Fig. 27; par. [0216]) on at least one of (a) a surface of the handle body or (b) the actuator is configured to unlock the actuator, thereby allowing movement of the elevator (par. [0216]). 
Although Morimoto discloses a lever unlocking the actuator, it does not specifically disclose a button unlocking the actuator. Tower is cited as one of several references that teach locking mechanisms that can be deployed via a button or a lever (par. [0031]). It would have been obvious to one having ordinary skill in the art to substitute the button taught by Tower for the lever of Morimoto, being a simple substitution of one known deployment mechanism for a locking mechanism for another having the predictable result of locking or unlocking the actuator.
Regarding claim 17, Morimoto in view of Tower disclose the medical device of claim 16, wherein the actuator (74/154/214; Fig. 15) includes a lever (74).
Regarding claim 18, Morimoto in view of Tower disclose the medical device of claim 16, wherein the actuator (74/154/214; Fig. 15) includes a protrusion (214) extending radially inward toward a surface of the handle body (13b; Figs. 15-16).
Regarding claim 19, Morimoto in view of Tower disclose the medical device of claim 16, wherein the engaging portion includes a hook (310; Figs. 30-31), wherein the protrusion engages (214) with the hook (310) to lock the elevator, and wherein the button (modified 302) causes the hook to move in order to unlock the elevator (Figs. 30-31; par. [0216]).

Allowable Subject Matter
Claims 6-7 and 14-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 6 and 7, neither Morimoto nor Otawara teach, or otherwise render obvious, the medical device wherein the hook includes a first portion that protrudes radially outward from the handle body in at least the first configuration of the handle, and a second portion that protrudes radially outward from the handle body in at least the first configuration of the handle, wherein the first portion is configured to engage with the protrusion in the first configuration of the handle, and wherein the second portion is configured to be pressed radially inward by a user in order to transition the handle from the first configuration to the second configuration.
Regarding claims 14 and 15, neither Morimoto nor Otawara teach, or otherwise render obvious, the medical device wherein the actuator includes a wall, wherein, in the first configuration, a first portion of the wall has a first angle with respect to a surface of the handle body, and wherein, in the second configuration, the first portion of the wall has a second with respect to the surface of the handle body, wherein the second angle is different from the first angle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Otawara	Endoscope and Endoscope System Thereof	US 2002/0091303
Morimoto	Endoscope Apparatus				US 2016/0089003
	Morimoto 	Endoscope Apparatus				US 2016/0089124
Morimoto 	Endoscope Apparatus				US 2016/0089125
Levasseur	Medical Device and Related Methods		US 2017/0020548

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYNAE E BOLER/Examiner, Art Unit 3795     

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795